 
 
I 
112th CONGRESS
2d Session
H. R. 5452 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2012 
Mr. Meehan introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on 11-Aminoundecanoic acid. 
 
 
1.11-Aminoundecanoic Acid
(a)In generalHeading 9902.32.49 of the Harmonized Tariff Schedule of the United States (relating to 11-Aminoundecanoic acid) is amended—
(1)in the general rate of duty column, by striking 2.6% and inserting Free; and
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the date that is 15 days after the date of enactment of this Act. 
 
